     Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 1 of 20
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT               September 30, 2020
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION



WREN RIPOLL,                           §
                                       §
                  Plaintiff,           §
                                       §
V.                                     §         CIVIL ACTION NO. H-20-1193
                                       §
RBC CAPITAL MARKETS, LLC and           §
FRANCIS J. O'NEILL, III,               §
                                       §
                  Defendants.          §


                      MEMORANDUM OPINION AND ORDER


      Plaintiff    Wren   Ripoll    ("Plaintiff")     sued   defendants         RBC

Capital Markets, LLC ("RBC") and Francis O'Neill, III ("O'Neill")

(collectively,     "Defendants")     in    the   400th   District   Court         of

Fort Bend County, Texas. 1      Defendants timely removed the action to

this court. 2     Pending before the court are Plaintiff's Motion to

Remand    (Docket Entry No. 17) ("Motion to Remand"), Defendant RBC

Capital Markets,     LLC's Motion to Dismiss Amended Complaint and

Memorandum of Law in Support (Docket Entry No. 24) ("RBC's 12 (b) (6)

Motion"),    and Francis J.      0'Neill's Motion to Dismiss Amended

Complaint (Docket Entry No. 25) and Memorandum of Law in Support


      Plaintiff's Original Petition, Exhibit A to Amended Notice of
      1

Removal, Docket Entry No. 8-1, p. 2; Amended Notice of Removal,
Docket Entry No. 8, p. 1. All page numbers for docket entries in
the record refer to the pagination inserted at the top of the page
by the court's electronic filing system, CM/ECF.
      Notice of Removal, Docket Entry No. 1, p. 1; see also Amended
      2

Notice of Removal, Docket Entry No. 8, p. 1.
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 2 of 20



("O'Neill's 12(b)(6) Motion").                 For the reasons explained below,
Plaintiff's Motion to Remand will be granted, and Defendants'
motions to dismiss will be denied as moot for lack of jurisdiction.


                       I.        Factual and Procedural Background

     Plaintiff has worked in the securities industry of Houston,
Texas, as a financial advisor since 1995. 3               While working for Wells
Fargo Investments/Wells                 Fargo Advisors between 2002 and 2014
Plaintiff entered a business arrangement with O'Neill to manage

over $200,000,000 in assets. 4                     In May of 2014 RBC recruited
Plaintiff and 0'Neill as a team to transfer their securities
business to RBC. 5               Plaintiff executed an Employment Agreement with
RBC on May 28, 2014. 6
     Plaintiff alleges that around the same time she and O'Neill
entered an oral contract (the "Oral Team Agreement") governing
their responsibilities as part of the team working for RBC. 7 Under
the alleged Oral Team Agreement, Ripoll would have responsibility
to service clients' accounts, and O'Neill had responsibility to

(1) grow the team's assets, (2) pay staff members at the team's


     3
      Plaintiff's First Amended Complaint ( "Amended Complaint"),
Docket Entry No. 20, p. 2, 6.
     4
         Id. ,,    6-7.
     5
         Id. ,    7.
     6
         Id. at 3 ,         9.
     7
         Id. at 4,          11.
                                             -2-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 3 of 20



office "client associate incentive pay" ("CAI pay"), and (3) drive
to and pay for any outings with current or prospective clients. 8

     On June 30, 2015, Plaintiff and O'Neill signed an RBC Wealth
Management Team Agreement (the "Written Team Agreement") setting
forth their rights and obligations in their team arrangement under
RBC. 9 Under the Written Team Agreement, Plaintiff and O'Neill were
assigned a split financial advisor number ("split FA number") and
were to "be considered to have shared responsibility for all
registered representative activities in the client accounts falling
under said split FA number .              11 10
                                                  The Written Team Agreement

includes an integration clause that states:           "This Agreement super­
sedes any prior verbal or written understandings or agreements
between the Parties respecting the subject matter of this Agreement
           11 11



     Plaintiff alleges generally that O'Neill did not diligently
fulfill his responsibilities under the agreements because he spent
little, if any, time working. 12     She alleges that he specifically
breached the Oral Team Agreement by failing to cover the costs of


     8
         Id.
     9
      Id. at 3 �� 9-10; Written Team Agreement, Exhibit B to Motion
to Remand, Docket Entry No. 17-2, pp. 2 � 1, 5.
      Written Team Agreement, Exhibit B to Motion to Remand, Docket
     10

Entry No. 17-2, p. 2 � 6e.
     nrd. at 4 � 14.
     12
          Amended Complaint, Docket Entry No. 20, p. 4 � 12, p. 5 � 13.
                                    -3-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 4 of 20



client outings and employee CAI pay. 13          Plaintiff also alleges that

0'Neill breached the Written Team Agreement by encouraging a client
to engage in fraudulent conduct and lying to Plaintiff about his
authority to purchase a bond for a client who could not legally
hold the bond.14

     RBC     terminated         Plaintiff's   employment   in   May   of   2019.
Plaintiff alleges that she was terminated because O'Neill failed to
ensure someone would answer client phone calls to the office while
she was on vacation.15            After her termination Plaintiff brought
claims against Defendants under the Financial Industry Regulatory

Authority, which were dismissed without prejudice to her right to
file claims in court.16            Plaintiff brought discrimination claims
against RBC before the Equal Employment Opportunity Commission
("EEOC"), which were likewise dismissed without prejudice to her
right to file suit in court.17
     On March 5, 2020, Plaintiff filed this action in state court
alleging claims for breach of contract,               wrongful termination,
negligence in supervising an employee, negligently or intentionally
creating a toxic work environment, and a violation of the Minnesota


     13   Id. at 4-5    1 12.
    14Id. at 15        1 34.
    1sid. at 6       1 16.
    16Id. at     7   1 19.
    17Id.

                                        -4-
    Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 5 of 20



Whistleblower's Statute against RBC. 18            Plaintiff also alleged
claims for breach of contract and negligently or intentionally
creating a toxic work environment against O'Neill and sought
various related declaratory relief against both Defendants. 19                   On
April 3, 2020, Defendants removed the action to this court on the

basis of        both   federal   question   and   diversity     jurisdiction. 20

Defendants assert that Plaintiff is a citizen of Texas, RBC is a
citizen of Delaware and New York, and O'Neill is a citizen of Texas
but was improperly joined to the action to defeat diversity
jurisdiction. 21
      Plaintiff filed her Motion to Remand on May 1, 2020, 22 and her
unopposed Amended Complaint on May 14,               2020. 23     The Amended
Complaint clarifies that her state law theories of recovery against
O'Neill are for breach of the Written Team Agreement, Breach of the
Oral Team Agreement,         and intentional      infliction of emotional
distress. 24      Defendants responded to the Motion to Remand on
June 10, 2020, and Plaintiff replied on June 23, 2020.              Defendants

      Plaintiff's Original Petition, Exhibit A to Amended Notice
     18

of Removal, Docket Entry No. 8-1, pp. 11-13.
     19
          Id.
     20
          Notice of Removal, Docket Entry No. 1, pp. 1, 2, 4.
     21
          Amended Notice of Removal, Docket Entry No. 8, p. 2           1   5.
     22
          Motion to Remand, Docket Entry No. 17.
     23
          Amended Complaint, Docket Entry No. 20.
     24
          Id. at 14-16.
                                      -5-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 6 of 20



each filed motions to dismiss the claims alleged against them in

the Amended Complaint on May 20, 2020.25          Plaintiff responded on
June 10, 2020, 26 and Defendants replied on June 24, 2020. 27

                      II.   Plaintiff's Motion to Remand

     Under 28 U.S.C. § 1441(a) any state court civil action over

which a federal court would have original jurisdiction may be

removed from state to federal court. Defendants' Amended Notice of

Removal asserts that the court has federal question jurisdiction
because a claim of sex discrimination under Title VII of the Civil
Rights Act of 1964 appears on the face of the complaint even though
Plaintiff has not explicitly alleged such a claim. 28             Defendants
also assert that the court may exercise diversity jurisdiction over
the action because Plaintiff is diverse from RBC, alleges damages

of over $400,000, and O'Neill was improperly joined.29             Plaintiff



      RBC's 12(b) (6) Motion, Docket
     25
                                              Entry No.     24;   O'Neill's
12(b)(6) Motion, Docket Entry No. 25.
      Plaintiff's Response to Defendant RBC's Motion to Dismiss,
     26

Subject to Plaintiff's Motion to Remand, Docket Entry No. 26;
Plaintiff's Response to Defendant O'Neill's Motion to Dismiss,
Subject to Plaintiff's Motion to Remand, Docket Entry No. 27.
      Defendant RBC Capital Markets, LLC's Reply Brief in Support
     27

of Its Motion to Dismiss Amended Complaint ("RBC's Reply"), Docket
Entry No. 30; Defendant Francis J. O'Neill, III's Reply Brief in
Support of His Motion to Dismiss Amended Complaint ("0'Neill's
Reply"), Docket Entry No. 31.
     28
          Amended Notice of Removal, Docket Entry No. 8, pp. 2-3       1 6.
     29
          Id. at 4   11 11-13.
                                     -6-
     Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 7 of 20



disagrees and contends that the court must remand the action for

lack of subject matter jurisdiction. 30


A.    Federal Question Jurisdiction

      1.       Legal Standard
      Federal district courts have subject matter jurisdiction over
"all civil actions arising under the Constitution, laws, or
treaties of the United States." 28 U.S.C.                 §   1331.     Generally,
" [t] he presence or absence of federal-question jurisdiction is
governed by the 'well-pleaded complaint rule,' which provides that
federal jurisdiction exists only when a federal question is
presented      on    the   face    of    the   plaintiff's    properly     pleaded
complaint."         Caterpillar Inc. v. Williams, 107 S. Ct. 2425, 2429
(1987).       "Since a defendant may remove a case only if the claim
could have been brought in federal court,                      the question for
removal jurisdiction must also be determined by reference to the
'well-pleaded complaint.'"              Merrell Dow Pharmaceuticals Inc. v.
Thompson, 106 S. Ct. 3229, 3232 (1986)             If a plaintiff chooses not
to present       a    federal     claim, even    though   one is potentially
available, the defendant may not remove the case from state to

federal court. See, e.g.,           The Fair v. Kohler Die      &   Specialty Co.,
33 S. Ct. 410, 411 (1913) ("[T]he party who brings a suit is master
to decide what law he will rely upon, and therefore does determine
whether he will bring a 'suit arising under' the .                    . law of the


      30
           Motion to Remand, Docket Entry No. 17.
                                         -7-
      Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 8 of 20



United States . . . .").          "Even an inevitable federal defense does

not provide a basis for removal jurisdiction." Bernhard v. Whitney
National Bank, 523 F.3d 546, 551 (5th Cir. 2008).                  Congress only
provided for removal of a case from state to federal court when a
plaintiff's complaint alleges a claim "arising under" federal law,

within the meaning of§ 1331.            See 28 U.S.C.§ 1441; Beneficial
National Bank v. Anderson, 123          s. Ct. 2058, 2062 (2003). A case
"arises under" federal law if it appears from the face of a
well-pleaded complaint that the cause of action is created by
federal law.        Beneficial National Bank, 123 S. Ct. at 2062.

       2.     Analysis
       Defendants' Amended Notice of Removal asserts that the court
has    federal      question     jurisdiction       over   the   action    because
Plaintiff's Original Petition references the EEOC's dismissal of
her discrimination suit without prejudice, states that the action
"is being filed, based at least in part upon the authority granted
to" Plaintiff in that dismissal, and generally alleges that "RBC
discriminated against Wren Ripoll, as a woman."31 Defendants argue
that        these   references    establish     a    federal     claim    for   sex
discrimination under Title VII of the Civil Rights Act of 1964. 32


      Amended Notice of Removal, Docket Entry No. 8, p. 3 � 7; see
       31

Plaintiff's Original Petition, Exhibit A to Amended Notice of
Removal, Docket Entry No. 8-1, pp. 8, 11.
      Amended Notice of Removal, Docket Entry No 8, p. 2 � 6, p. 3
       32

�� 8-9.
                                       -8-
     Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 9 of 20



Plaintiff disagrees and argues that she did not allege a federal

cause of action.            The parties agree that Plaintiff's Original
Petition does not explicitly allege a Title VII claim.33                 The issue
is   whether     the      references   to   discrimination   and       the   EEOC's
dismissal nevertheless state a federal claim.

      A state court petition that attaches and "incorporates by
reference" an EEOC charge that alleges discrimination in violation

of Title VII states a federal Title VII claim under FRCP l0(c),
under which "' [a] copy of a written instrument that is an exhibit
to a pleading is a part of the pleading for all purposes.'"
Davoodi v. Austin Independent School District, 755 F.3d 307, 310
(5th Cir. 2014). A state court petition that merely refers to such
an EEOC charge or proceeding, however, does not incorporate the
EEOC allegations into the petition for the purposes of federal
question jurisdiction. Garrett v. Southern Newspapers Inc., Civil  I



Action H-18-2578,          2018 WL 4352914,    at *2 (S.D. Tex. Sept. 12,
2018); Pidgeon v. East Baton Rouge Sheriff's Office, Civil Action
No. 17-342-JJB-RLB, 2017 WL 3996436, at *3 (M.D. La. Aug. 21,

2017); Williamson v. Pay and Save, Inc., 205 F. Supp. 3d 863, 867
(W.D. Tex. 2015); Rodriguez v. Conagra Foods, Inc., No. 4:02-CV-

752-A, 2002 WL 31548746, at *2 (N.D. Tex. Nov. 12, 2002). District
courts in this circuit have uniformly declined to extend Davoodi to
find that a reference to an EEOC discrimination charge stated a


      33
           Id. at 3   1   8; Motion to Remand, Docket Entry No. 17, p. 15.
                                        -9-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 10 of 20



federal cause of action where the state court petition did not
attach and incorporate the EEOC charge by reference.                See, e.g.,
Garrett, 2018 WL 4352914, at *2; Williamson, 205 F. Supp. 3d at
867.        The court agrees with these decisions and concludes that
Davoodi is inapposite because Plaintiff's Original Petition did not

attach and incorporate by reference the EEOC charge.

       Defendants argue that the Original Petition does more than
merely reference the EEOC charge because it states that "[t]his

suit is being filed, based at least in part upon the authority
granted to [Plaintiff] in the EEOC's February 13, 2020 Dismissal
and Notice of Rights."34            The Original Petition also quotes two
paragraphs from the EEOC Dismissal and Notice, which state that
(1) the EEOC made no conclusions or findings with respect to the
charge, and (2) Plaintiff had the right to file a lawsuit under
federal law within 90 days. 35        The court is not persuaded that this
language states a claim under Title VII.            Nowhere in the Original

Petition does Plaintiff actually assert a cause of action based on
a federal statute.        To state a federal claim        Plaintiff needed to
actually assert one; stating facts that indicate one may have been
available      is   not   enough.      See    Alexander   v.   Woodlands   Land


      Defendants' Opposition to Plaintiff's Motion for Remand
       34

("Defendants' Response"), Docket Entry No. 28, p. 4, citing
Plaintiff's Original Petition, Exhibit A to Amended Notice of
Removal, Docket Entry No. 8-1, p. 10.
      Plaintiff's Original Petition, Exhibit A to Amended Notice
       35

of Removal, Docket Entry No. 8-1, p. 11.
                                       -10-
     Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 11 of 20



Development Co. L.P., 325 F. Supp. 3d 786, 791-92 (S.D. Tex. 2018).
That the Original Petition informed the state court that EEOC
proceedings had been attempted and             suggested    that a federal
discrimination claim may have been available does not establish a
Title VII discrimination claim on the face of the well-pleaded

complaint.
       Plaintiff is master of her complaint and has the right to rely
only on state-law grounds to pursue claims based on the alleged sex
discrimination even if federal grounds are available. Caterpillar,
107 S. Ct. at 2429 & n.7; Lamb v. Laird, 907 F. Supp. 1033, 1035
(S.D. Tex. 1995).       Plaintiff's allegations that she was discrimi-
nated against may support viable state-law claims, and she was free
to rely solely on those claims and disregard any federal one.
Rodriguez, 2002 WL 31548746, at *2. A plaintiff who exercises this
right is not engaged in "artful pleading" or gamesmanship.                    Id.
The court concludes that Plaintiff's well-pleaded Original Petition
does not assert a federal Title VII claim. And Defendants have not
argued that a federal claim appears on the face of the Amended
Petition.      Accordingly,    the court concludes it does not have
federal question jurisdiction over the action.


B.     Diversity Jurisdiction

       1.    Legal Standard
       Federal district courts have original jurisdiction over civil
actions between citizens of different states where the amount in

                                     -11-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 12 of 20



controversy exceeds     $75,000, exclusive of interest and costs.
28 U.S.C. § 1332(a).     Diversity of citizenship exists between the
parties if each plaintiff has a different citizenship from each
defendant. Getty Oil Corp.• a Division of Texaco. Inc. v. Insurance
Co. of North America, 841 F.2d 1254, 1258 (5th Cir. 1988).

     "Ordinarily, for diversity jurisdiction to lie, there must be
complete diversity between parties, which             'requires that all
persons on one side of the controversy be citizens of different
states than all persons on the other side.'"          Vaillancourt v. PNC
Bank. National Ass'n, 771 F.3d 843, 847 (5th Cir. 2014) (quoting
Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir.
2008)).   "There is, however, a 'narrow exception' to that rule for
situations of improper joinder, where, as relevant here, the party
seeking removal (or challenging remand) demonstrates 'that there is
no possibility of recovery by the plaintiff against an in-state
defendant.'"    Vaillancourt, 771 F.3d at 847 (quoting McDonal v.
Abbott Laboratories, 408 F.3d 177, 183 (5th Cir. 2005)).
     Courts use the standard for dismissal for failure to state a
claim under Rule 12(b)(6) to determine whether a defendant has been
improperly joined. Smallwood v. Illinois Central Railroad Co., 385
F.3d 568, 573 (5th Cir. 2004) (en bane).          Under that standard, a
plaintiff must plead "enough facts to state a claim to relief that
is plausible on its face" against each defendant. See Bell Atlantic
Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007).        "[D]etailed factual
allegations" are not required, but a complaint that establishes the

                                   -12-
      Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 13 of 20



grounds that entitle the plaintiff to relief "requires more than

labels and conclusions, and a formulaic recitation of a cause of

action's elements will not do."                  Id. at 1959.       The court must
"accept the plaintiff's well-pleaded facts as true and view them in
the light most favorable to the plaintiff."                 Chauvin v. State Farm

Fire    &    Casualty Co., 495 F.3d 232, 237 (5th Cir. 2007).            Where the

plaintiff's pleadings have been amended after removal as a matter
of course, courts perform the improper joinder analysis based on
the claims and allegations asserted in the amended, live pleading,

rather than the original state court petition.                      Malone v. Blue
Cross and Blue Shield of Texas, Inc., Civil Action No. 3:18-CV-
2757-K, 2019 WL 4192286, at *2 (N.D. Tex. Sept. 3, 2019); LC Farms,
Inc.     v.     McGuffee,    Civil     Action    No.   2:12-cv-165-SA-JMV,    2012
WL 5879433, at *3 (N.D. Miss. Nov. 21, 2012); Mills Group Ltd. v.

Oceanografia,        S.A. de C.V.,        Civil Action No. H-08-3449,         2009
WL 3756931, at *2 (S.D. Tex. Nov. 6, 2009).


        2.      Analysis
        Defendants argue that O'Neill was improperly joined because
there is no reasonable possibility that Plaintiff would recover on
her    claims      against   him. 36     Plaintiff argues       that   she has a

reasonable possibility of recovery on all of her claims against
O'Neill:         (1) breach of the Written Team Agreement,           (2) breach of
the    Oral      Team   Agreement,      and     (3)   intentional   infliction   of


        36
             Defendants' Response, Docket Entry No. 28, pp. 13-15.
                                          -13-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 14 of 20



emotional distress.37    If there is a possibility that Plaintiff can

recover on any of her claims against O'Neill, the court cannot find
improper joinder.      Travis v. Irby, 326 F.3d 644, 648 (5th Cir.

2 O O 3) ; Malone, 2 O 19 WL 4192286, at *2.      The court will assess
Plaintiff's possibility of recovery against O'Neill based on the

allegations in her live pleading, the Amended Complaint.           See Mills
Group, 2009 WL 3756931, at *2.

     Defendants argue that Plaintiff cannot recover on her claim
for breach of the Oral Team Agreement because (1) it is barred by
the statute of limitations, and (2) she has not alleged sufficient
facts to support the claim.38     Texas imposes a four-year statute of
limitations on contract claims.           Tex. Civ. Prac.      &   Rem. Code
§ 16.004. Contract claims fail if there is no allegation of breach
within the limitations period. Jones v. Alcoa, Inc., 339 F.3d 359,
366 (5th Cir. 2003).     Defendants argue that O'Neill could not have
breached the Oral Team Agreement within the limitations period
because it was superseded by the Written Team Agreement over four
years ago. 39    The Written Team Agreement contains an integration
clause that states:     "This Agreement supersedes any prior verbal or
written understandings or agreements between the Parties respecting
the subject matter of this Agreement .              1140
                                                           Plaintiff argues

     37
          Motion to Remand, Docket Entry No. 17, pp. 21, 23, 26.
     38
          Defendants' Response, Docket Entry No. 28, pp. 17-18.
     39Id.


      Written Team Agreement, Exhibit B to Motion to Remand, Docket
     40


Entry No. 17-2, p. 4 � 14.
                                   -14-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 15 of 20



that the Written Team Agreement did not supersede the Oral Team

Agreement despite the integration clause because the two agreements
are not inconsistent with one another.41
     In discussing the effect of the integration clause Defendants
and Plaintiff have cited Texas and Minnesota law respectively but

have not addressed choice of law.         When different state laws may
apply, federal courts exercising diversity jurisdiction apply the

choice-of-law rules of the forum state.           Mayo v. Hartford Life
Insurance Co., 354 F.3d 400, 403 (5th Cir. 2004).          Texas courts do
not engage in choice-of-law analyses unless there is a conflict of
laws that affects the outcome of the case.              Duncan v. Cessna

Aircraft Co., 665 S.W.2d 414, 419 (Tex. 1984)            Under both Texas
and Minnesota law an integration clause prevents the enforcement of
prior or contemporaneous agreements only if they are inconsistent
with the integrated agreement;         prior agreements that are not

inconsistent with or that do not contradict the express or implied
terms of the integrated agreement remain enforceable.           Hallmark v.
Port/Cooper-T. Smith Stevedoring Co., 907 S.W.2d 586, 590 (Tex.
App.-Corpus Christi 1995, no writ); W.R. Millar Co. v. UCM Corp.,
419 N.W.2d 852, 855 (Minn. Ct. App. 1988).         Because Minnesota and
Texas law do not conflict on this or other contract issues raised
in the Motion to Remand, the court need not conduct a choice-of-law
analysis. Under either Texas or Minnesota law whether the Written


      Plaintiff's Reply in Support of Motion to Remand ( "Plaintiff's
     41

Reply"), Docket Entry No. 29, p. 17.
                                   -15-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 16 of 20



Team Agreement superseded the Oral Team Agreement depends on

whether the Oral Team Agreement is collateral to, inconsistent
with, or contradictory to the Written Team Agreement. A collateral
agreement is one that the parties might naturally make separately
and is not clearly connected with the principal transaction of the
integrated agreement.       See Boy Scouts of America v. Responsive
Terminal Systems, Inc., 790 S.W.2d 738, 745 (Tex. App.-Dallas 1990,
writ denied); Millar, 419 N.W.2d at 855.

     Plaintiff alleges that under the Oral Team Agreement O'Neill
agreed to grow the Team's assets, pay staff members their CAI pay,
and drive to and pay for outings with current or prospective
clients; and Ripoll agreed to service the clients' accounts.42              The
Written Team Agreement is not attached to the Amended Complaint,
but the court may consider it because it is referred to and central
to Plaintiff's breach of contract claims.           See Lone Star Fund V
(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir.
2010).     The only clause in the Written Team Agreement either party
has pointed to as relevant is Section 6.e, which states:
     [Financial advisors] comprising the team and related
     split FA number, will be considered to have shared
     responsibility   for  all   registered   representative
     activities in the client accounts falling under said
     split FA number unless documentation exists that
     expressly defines the roles/responsibilities of the FA
     team members under the subject split FA number.43


     42
          Amended Complaint, Docket Entry No. 20, p. 4      1   11.
      Written Team Agreement, Exhibit B to Motion to Remand, Docket
     43

Entry No. 17-2, pp. 2-3 § 6e.
                                   -16-
      Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 17 of 20



Plaintiff argues that the Written Team Agreement contemplates that

the parties might make separate agreements regarding specific job
duties and that the two agreements do not have contradictory
terms.44
        " [T] he primary goal of contract interpretation is to determine
and enforce the intent of the parties."            Motorsports Racing Plus,
Inc. v. Arctic Cat Sales, Inc., 666 N.W.2d 320, 323 (Minn. 2003);
see also URI, Inc. v. Kleberg County, 543 S.W.3d 755, 757 (Tex.

2018).         "Where the parties express their intent in unambiguous
words,        those words are to be given their plain and ordinary
meaning."        Motorsports Racing, 666 N.W.2d at 323; see also URI, 543
S.W.3d at 757-58.        The Written Team Agreement states that Plaintiff
and O'Neill would have "shared responsibility" over activities in
the client accounts.          Because the term "responsibility" is not
defined by the Written Team Agreement, it is proper for the court
to consider the dictionary definition.             See Transocean Offshore
Deepwater Drilling Inc. v. Noble Corp. Plc, 451 F. Supp. 3d 690,
699 (S.D. Tex. 2020); Grinnell Mutual Reinsurance Co. v. Villanueva,
37 F. Supp. 3d 1043 (D. Minn. 2014).          The dictionary definition of
"responsibility" is the state of being responsible in a moral,
legal, or mental sense.         Merriam-Webster's Collegiate Dictionary
998 (10th ed. 1996).        Being "responsible" means being liable to be
called on to answer for something, or as the agent of something.
Id.      The plain meaning of the term "shared responsibility" in


        44
             Plaintiff's Reply, Docket Entry No. 29, p. 17.
                                      -17-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 18 of 20



Section 6.e is therefore that Plaintiff and O'Neill could both be

called to account for any action in representing the client

accounts by either of them.        It is silent as to the division of
labor between the parties in administering those accounts.           Because
the Written Team Agreement does not address the same subject matter
and is not inconsistent with or contradicted by the alleged Oral
Team Agreement on the division of work, the court concludes that
the integration clause did not render the Oral Team Agreement
unenforceable.      Accordingly, Defendants' argument that the Oral
Team Agreement could not have been breached within the limitations
period fails, and Plaintiff's claim for breach of the Oral Team
Agreement is not barred by limitations.
     Defendants     also   argue   that    Plaintiff    has   not    alleged
sufficient facts to plausibly establish breach of the Oral Team
Agreement. 45   To state a claim for which relief may be granted, the
Amended Complaint need only provide the grounds that entitle
Plaintiff to relief, not "detailed factual allegations."            Twombly,

127 S. Ct. at 1964.        The court is not persuaded by Defendants'
argument that the Amended Complaint is too vague to be enforceable.
For example, the Amended Complaint alleges that O'Neill agreed to
pay the CAI pay for staff members in the team's branch office and
alleges multiple specific instances where O'Neill did not pay it or
at least allow an inference that he did not meet the alleged
obligation:


     45
          Defendants' Response, Docket Entry No. 28, pp. 18-19.
                                   -18-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 19 of 20



     O'Neill reduced the CAI pay for assistants, which was
     supposed to be 4% of his revenues, and had Ripoll
     contribute to it as well. Ripoll came out of pocket to
     cover the CAI pay for some of the sales associates.
     Ripoll paid out of pocket over O. 5% of her commission for
     Stephanie Pena-Rivera's CAI pay from 2017-2018. After
     Stephanie was fired, Ripoll had to use her Business
     Spending Account to cover the $250 monthly CAI pay for
     Kelly Schubert, and Ripoll gave 0.5% of her commissions
     to Kelly's assistant, Esther Salas. 46
These facts taken as true and in a light most favorable to
Plaintiff sufficiently allege that O'Neill breached the Oral Team
Agreement by failing to cover the employees' CAI pay and that
Ripoll suffered monetary damages as a result.                The court is
persuaded      that   Plaintiff's   Amended     Complaint   establishes     a
reasonable possibility of recovery on at least her claim for breach
of the Oral Team Agreement.
     Since the court has concluded that Plaintiff may plausibly
recover on at least her claim for breach of the Oral Team
Agreement, it need not consider her possibility of recovery against
O'Neill on any of her other claims.           Defendants have not met the
heavy burden to demonstrate that there is no possibility of
recovery by Plaintiff against O'Neill on at least one of her
claims.      See Smallwood, 385 F.3d at 573.       Thus, the court cannot
conclude that O'Neill was improperly joined.          The court therefore
lacks diversity jurisdiction over the action because Plaintiff and
O'Neill are both Texas citizens.



     46
          Amended Complaint, Docket Entry No. 20, p. 16.
                                    -19-
   Case 4:20-cv-01193 Document 32 Filed on 09/30/20 in TXSD Page 20 of 20



     For the reasons explained above, the court concludes that it

does not have federal question or diversity jurisdiction over the
action.   The court therefore lacks subject-matter jurisdiction and
must remand the action to state court.         Lacking jurisdiction, the
court has made no ruling on the merits of Plaintiff's claims and

will deny Defendants' 12(b) (6) Motions as moot.


                      III.   Conclusion and Order

     For the reasons explained above, the court lacks subject­
matter jurisdiction over the action and must remand it to state

court.    Accordingly, Plaintiff's Motion to Remand (Docket Entry

No. 17) is GRANTED.    Defendant RBC Capital Markets, LLC's Motion to

Dismiss Amended Complaint (Docket Entry No.            24)   and Defendant
Francis J. O'Neill's Motion to Dismiss Amended Complaint (Docket

Entry No. 25) are DENIED AS MOOT.

     This action is REMANDED to the 400th District Court of

Fort Bend County, Texas.     The Clerk will promptly deliver a copy of
this Memorandum Opinion       and   Order   to the    District    Clerk     of
Fort Bend County, Texas.

     SIGNED at Houston, Texas, on this 30th day of September, 2020.




                                                   SIM LAKE
                                      SENIOR UNITED STATES DISTRICT JUDGE

                                    -20-
